
	
		I
		112th CONGRESS
		2d Session
		H. R. 4580
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on mixtures containing
		  Trifloxystrobin, Clothianidin, Carboxin, and Metalaxyl.
	
	
		1.Mixtures containing
			 Trifloxystrobin, Clothianidin, Carboxin, and Metalaxyl
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures containing Methyl
						(αE)-α-(methoxyimino)-2-[[[(E)-[1-[3-(trifluoromethyl)phenyl]-ethylidene]amino]oxy]-methyl]benzeneacetate
						(Trifloxystrobin) (CAS 141517–21–7),
						(E)-1-(2-chloro-1,3-thiazol-5ylmethyl)-3-methyl-2-nitroguanidine
						(Clothianidin)(CAS 210880–92–5),
						5,6-dihydro-2-methyl-N-phenyl-1,4-oxathiin-3-carboxamide (Carboxin) (CAS
						5234–68–4), methyl N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-DL-alaninate
						(Metalaxyl)(CAS 57837–19–1), including application adjuvants provided for in
						subheading 3808.91.50FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
